 



EXECUTION VERSION

Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

NOTES AMENDMENT AND WAIVER AGREEMENT

     This Waiver Agreement (the “Agreement”) is entered into as of February 7,
2005, among Bookham Technology plc, a public limited company incorporated under
the laws of England and Wales (“Bookham plc”), Bookham, Inc., a Delaware
corporation (“Bookham, Inc.” and, together with Bookham plc and its other
subsidiaries whose names appear on the signature pages hereto, the “Bookham
Parties”), Nortel Networks UK Limited (“NNUKL”) and Nortel Networks Corporation
(“Nortel Networks”).

     WHEREAS, the parties to this Agreement are parties to a Restructuring
Agreement (the “Restructuring Agreement”), dated as of December 2, 2004;

     WHEREAS, Bookham plc has issued to NNUKL an amended and restated Series B-1
Senior Secured Note, originally dated November 8, 2002, in aggregate principal
amount of $30,000,000.00 (the “Series B-1 Note”);

     WHEREAS, Bookham, Inc. has issued to NNUKL an amended and restated
Series A-1 Senior Unsecured Convertible Note, originally dated September 10,
2004, in the principal amount of $20,000,000.00 (the “Series A-2 Note”, together
with the Series B-1 Note, the “Notes”);

     WHEREAS, Bookham, Inc. and the other Bookham Parties and NNUKL desire to
further amend the Notes as set forth herein;

     WHEREAS, Bookham, Inc. and certain of its subsidiaries and NNUKL are
parties to an amended and restated U.S. Security Agreement (the “U.S. Security
Agreement”), dated as of December 2, 2004;

     WHEREAS, Bookham, Inc. and certain of its subsidiaries and Nortel Networks
and certain of its subsidiaries have entered into certain other security and
other agreements and delivered certain other documents in connection with the
foregoing (all such agreements and documents, the “Related Transaction
Documents”);

     WHEREAS, pursuant to the Series B-1 Note, NNUKL has extended credit to
Bookham plc and, pursuant to the Series A-2 Note, NNUKL has extended credit to
Bookham, Inc.; and

     WHEREAS, the Bookham Parties have requested that NNUKL agree to waive
certain provisions of the Notes pursuant to the terms and subject to the
conditions set forth herein;

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual premises hereinafter set
forth and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

     1. Amendment; Waiver; Further Actions. (a) Contemporaneously with the
execution and delivery of this Agreement, NNUKL hereby:



  (i)   waives the application of Section 9(a)(vii) of the Series B-1 Note until
the eighteen-month anniversary of the date hereof; and     (ii)   waives the
application of Section 9(a)(vi) of the Series A-2 Note until the eighteen-month
anniversary of the date hereof.

          Except as specifically waived hereby, each of the Restructuring
Agreement, the Notes, the U.S. Security Agreement and the Related Transaction
Documents shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference thereto shall mean any such document, as applicable, as modified
hereby.

          (b) Contemporaneously with the execution and delivery of this
Agreement, Bookham, Inc. and the other Bookham Parties agree that the Notes are
amended as follows:



  (i)   The following new subsection (d) shall be inserted at the end of
Section 4 of the Series A-2 Note:               “(d) Within two (2) Business
Days after the occurrence of a Supply-Related Prepayment Event (as defined
below), the Borrower shall, upon request of Lender, apply an amount equal to the
Applicable Prepayment Amount to prepay this Series A-2 Note and the Series B-1
Note on a pro rata basis (based on their respective outstanding principal
amounts) in cash by wire transfer of immediately available funds.     (ii)   The
following new subsection (e) shall be inserted at the end of Section 4 of the
Series B-1 Note:               “(e) Within two (2) Business Days after the
occurrence of a Supply-Related Prepayment Event (as defined below), the Borrower
shall, upon request of Lender, apply an amount equal to the Applicable
Prepayment Amount to prepay the Series A-2 Note and this Series B-1 Note on a
pro rata basis (based on their respective outstanding principal amounts) in cash
by wire transfer of immediately available funds.     (iii)   The following new
defined terms shall be inserted in alphabetical order in Section 16 of each of
the Notes:               ““Addendum” means the Addendum to Optical Components
Supply Agreement dated as of the date hereof between Nortel Networks

2



--------------------------------------------------------------------------------



 



      Limited, a Canadian corporation, and Bookham Technology plc that amends
and supplements the Supply Agreement.”               ““Applicable Prepayment
Amount” means, with respect to each of the Supply Related Prepayment Events set
forth in the first column of the table below (each as defined in Exhibit G to
the Addendum), the corresponding amount in dollars set forth in the second
column of the table below:

      Supply Related Prepayment Event   Applicable Prepayment Amount
First Prepayment Event
  $0.5 million
Second Prepayment Event
  $1.0 million*
Third Prepayment Event
  $1.0 million
Fourth Prepayment Event
  $2.0 million
Fifth Prepayment Event
  $1.0 million
Sixth Prepayment Event
  $2.0 million
Seventh Prepayment Event
  $1.0 million  



--------------------------------------------------------------------------------

*   The Applicable Prepayment Amount with respect to the Second Prepayment Event
shall be reduced to $0.5 million if the Applicable Prepayment Amount with
respect to the First Prepayment Event has been applied to prepay the Series A-2
Note and/or the Series B-2 Notes as required by their terms.”



           ““Supply Agreement” means the Optical Components Supply Agreement
between Nortel Networks Limited, a Canadian corporation, and Bookham Technology
plc, effective as of November 8, 2002 (as amended, modified or supplemented from
time to time).”               ““Supply-Related Prepayment Event” means any of
the seven “Note Prepayment Events” specified in Exhibit G to the Addendum.”

          (c) Each of the Bookham Parties (A) agrees that all references to the
Notes contained in the U.S. Security Agreement and the Related Transaction
Documents and any filing or other documents contemplated thereby shall mean the
Notes as hereby amended and (B) agrees, and agrees to cause its respective
affiliates to, promptly execute and deliver any and all further agreements,
instruments and other documents, and to take any and all other actions,
reasonably requested by NNUKL and Nortel Networks to effect the purposes of this
Agreement, including without limitation, executing and delivering amended and
restated notes, security agreements, deeds, mortgages, filings and other
documents.

     2. Representations and Warranties. The Bookham Parties hereby jointly
represent and warrant to NNUKL and Nortel Networks as follows:

          (a) Each Bookham Party is a corporation or legal entity duly organized
and validly existing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to do business and is in good standing (if and to
the extent such term is recognized in the relevant jurisdiction) in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,

3



--------------------------------------------------------------------------------



 



except where the failure to so qualify would not reasonably be expected to
result in damages to the Bookham Parties of more than $1,000,000 in the
aggregate.

          (b) Each Bookham Party has the requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as
currently conducted and the requisite corporate power and authority to enter
into and perform this Agreement and all other agreements and documents
contemplated hereby (the “Additional Documents”) and to carry out the
transactions contemplated by this Agreement and the Additional Documents.

          (c) This Agreement has been, and the Additional Documents when
executed will be, duly executed and delivered by the applicable Bookham Party,
and constitute valid and binding obligations of such Bookham Party, enforceable
in accordance with their respective terms, except that no such representation
and warranty is made herein with respect to the law of any jurisdiction outside
of the United States.

          (d) Other than (A) as set forth on Exhibit H to the Restructuring
Agreement (B) Indebtedness secured by purchase money security interests, (C) the
Series A-2 Note, (D) the Series B-1 Note, (E) $25,500,000 aggregate principal
amount of 7.0% senior unsecured convertible debentures issued by Bookham, Inc.
on December 20, 2004 and (F) capitalized leases, letters of credit, indemnity
obligations and performance bonds not exceeding U.S.$2,000,000 in the aggregate,
the Bookham Parties do not have any Indebtedness. “Indebtedness” means any
obligation in respect of (i) borrowed money (excluding intercompany loans),
(ii) capitalized lease obligations, (iii) obligations under interest rate
agreements and currency agreements, (iv) guarantees of any obligation of any
third Person, (v) letters of credit and (vi) indemnity obligations or
performance bonds.

          (e) The execution and delivery of this Agreement and any Additional
Documents have been duly authorized by all requisite corporate action on the
part of the Bookham Parties party hereto and thereto, as the case may be.

          (f) Neither the execution or delivery by any Bookham Party of this
Agreement, the consummation of the transactions contemplated hereby, nor the
compliance by the Bookham Parties with any of the provisions hereof will
(i) conflict with, violate or result in the breach of, any provision of the
certificate of incorporation or by-laws or other organizational documents of any
Bookham Party; (ii) conflict with, violate, or result in the breach by any
Bookham Party of any applicable law; (iii) conflict with, violate, result in the
breach or termination of, or constitute a default or give rise to any right of
termination or acceleration or right to increase the obligations or otherwise
modify the terms under any contract, agreement or understanding to which any
Bookham Party is a party or by which any Bookham Party or any of its assets is
bound; or (iv) result in the creation of any lien upon any of the assets of the
Bookham Parties (other than the liens created pursuant to the transactions
contemplated hereby), in each case, with respect to the foregoing, except for
such conflicts, violations, breaches, terminations, defaults, rights or liens
that have not had and would not reasonably by expected to have, individually or
in the aggregate, a material adverse effect on any Bookham Party.

4



--------------------------------------------------------------------------------



 



          (g) No consent, approval or authorization of, permit from, or
declaration, filing or registration with, any governmental authority or any
other person is required to be made or obtained by any Bookham Party in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, except where the
failure to obtain such consent, approval, authorization or permit, or to make
such declaration, filing or registration, has not had and would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on any Bookham Party.

          (h) As of the date hereof, other than Bookham (Canada), Inc. neither
Bookham, Inc., nor any of its subsidiaries owns, leases or operates any assets
in Canada, except for any Intellectual Property registered in Canada. The
aggregate fair market value of the assets of Bookham, Inc. and its subsidiaries
in Canada does not exceed $[**] as of the date hereof. “Intellectual Property”
means trademarks, service marks, brand names, distinguishing guises, trade
dress, trade names, words, symbols, color schemes, business names, internet
domain names and other indications of origin, patents and pending patent
applications, utility models, inventors’ certificates and invention disclosures

          (i) Bookham Technology (Shenzhen) (FFTZ) Co. Ltd. and New Focus
Pacific (SHIP) Co. Ltd. are the only entities organized under the laws of China
in which Bookham, Inc. or any of its subsidiaries holds an equity interest; and
Bookham International Ltd. owns all the outstanding equity interests of Bookham
Technology (Shenzhen) (FFTZ) Co. Ltd. and New Focus Pacific (SHIP) Co. Ltd. free
and clear of all Liens.

          (j) Each Principal Subsidiary (as defined in the U.S. Security
Agreement) of Bookham, Inc. is a party to the U.S. Security Agreement and is a
Guarantor (as defined in the Series A-2 Note) of the obligations of Bookham,
Inc. under the Series A-2 Note and the obligations of Bookham plc under the
Series B-1 Note and is a Pledgor Party under the U.S. Security Agreement or the
Canadian Security Agreement that is included among the Related Transaction
Documents.

     3. Conditions to Effectiveness. This Agreement shall become effective as of
the date first above written when the parties to this Agreement shall have
received executed and delivered counterparts of this Agreement that, taken
together, bear the signatures of each of the parties hereto.

     4. Indemnification. Each of the Bookham Parties hereby agrees, jointly and
severally, to indemnify and hold harmless Nortel Networks and each of its
affiliates and each of their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement, the
Restructuring Agreement, the Notes, the U.S. Security Agreement and the Related
Transaction Documents, or the transactions contemplated thereby or hereby, as
applicable. In the case of an investigation, litigation or other proceeding to
which the indemnity

5



--------------------------------------------------------------------------------



 



in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the any of the Bookham
Parties, any of their directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. In no
event, however, shall any Bookham Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings), it being
understood that the foregoing limitation shall not apply to any such damages of
a third party that result in any claim against, damage to or loss, liability or
expense of an Indemnified Party.

          No Indemnified Party shall have any liability (whether in contract,
tort or otherwise) to any of the Bookham Parties or any of their respective
affiliates, security holders or creditors for or in connection with this
Agreement, the Restructuring Agreement, the Notes, the U.S. Security Agreement
and the Related Transaction Documents, or the transactions contemplated thereby
or hereby, as applicable, except as set forth in the Supply Agreement and the
Addendum. In no event, however, shall any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

     5. Miscellaneous.

          (a) Parties in Interest. All covenants, agreements, representations,
warranties and undertakings in this Agreement made by and on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

          (b) Amendments and Waivers. Except as set forth in this Agreement,
changes in or additions to this Agreement may be made, or compliance with any
term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), upon the written consent of all of the parties
to this Agreement.

          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York (without reference
to the conflicts of law provisions thereof).

          (d) Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

               (i) If to any Bookham Party, at Bookham Technology plc, Caswell
Towcester, Northamptonshire NN12 8EQ, United Kingdom, Attention: Corporate
Secretary, with a copy to Thomas S. Ward, Esq., Wilmer Cutler Pickering Hale and
Dorr LLP, 60 State Street, Boston, MA 02109; and

6



--------------------------------------------------------------------------------



 



               (ii) If to NNUKL or Nortel Networks, at Nortel Networks
Corporation, 8200 Dixie Road, Brampton, ON L6T 5P6, Canada, Attention:
Secretary, with a copy to Robert Fishman, Nortel Networks Corporation, 2221
Lakeside Boulevard, Mail Stop 991-14-B40, Richardson, TX 75082-4399.

               (iii) Any party may give any notice, request, consent or other
communication under this Agreement using any other means (including, without
limitation, personal delivery, messenger service, telecopy, first class mail or
electronic mail), but no such notice, request, consent or other communication
shall be deemed to have been duly given unless and until it is actually received
by the party for whom it is intended. Any party may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 3(d).

          (e) Entire Agreement. This Agreement and the exhibits hereto together
with any other agreement referred to herein constitute the entire agreement
among the parties with respect to the subject matter hereof.

          (f) Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

          (g) Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

          (h) Expenses. Bookham, Inc. shall pay Nortel Networks or its designee
a fee in cash equal to [**] Dollars ($[**]) (it being understood that Nortel
Networks and its subsidiaries shall not be entitled to any additional
reimbursement for any fees and disbursements of external legal counsel to NNUKL
and Nortel Networks in connection with the preparation, negotiation, execution
and delivery of this Agreement) within five (5) business days of the date of the
Agreement. Except as otherwise expressly set forth in this Agreement, each party
shall otherwise bear all of its own expenses incurred in connection with the
transactions contemplated hereby.

* * * * *

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Restructuring Agreement has been executed by
the parties hereto as of the day and year first written above.

              BOOKHAM TECHNOLOGY PLC
 
       

  By:   /s/ Stephen M. Abely

       

  Name:   Stephen M. Abely

       

  Title:   Director

       
 
            BOOKHAM, INC.
 
       

  By:   /s/ Stephen M. Abely

       

  Name:   Stephen M. Abely

       

  Title:   Chief Financial Officer

       
 
            NEW FOCUS, INC.
 
       

  By:   /s/ Stephen M. Abely

       

  Name:   Stephen M. Abely

       

  Title:   President

       
 
            ONETTA, INC.
 
       

  By:   /s/ Thomas Kelley

       

  Name:   Thomas Kelley

       

  Title:   Corporate Secretary

       
 
            IGNIS OPTICS, INC.
 
       

  By:   /s/ Stephen M. Abely

       

  Name:   Stephen M. Abely

       

  Title:   President

       

[NOTES AMENDMENT AND WAIVER AGREEMENT]

8



--------------------------------------------------------------------------------



 



              BOOKHAM (CANADA), INC.
 
       

  By:   /s/ Thomas Kelley

       

  Name:   Thomas Kelley

       

  Title:   Corporate Secretary

       
 
            BOOKHAM (SWITZERLAND) AG
 
       

  By:   /s/ Steve M. Abely

       

  Name:   Steve M. Abely

       

  Title:   Director and President

       

[NOTES AMENDMENT AND WAIVER AGREEMENT]

9



--------------------------------------------------------------------------------



 



              NORTEL NETWORKS UK LIMITED
 
       

  By:   /s/ Christian Waida

       

  Name:   Christian Waida

       

  Title:   Director

       
 
            NORTEL NETWORKS CORPORATION
 
       

  By:   /s/ Khush Dadyburtor

       

  Name:   Khush Dadyburtor

       

  Title:   V.P. Mergers & Acquisitions

       
 
       

  By:   /s/ Gordon A. Davies

       

  Name:   Gordon A. Davies

       

  Title:   Corporate Secretary

       

[NOTES AMENDMENT AND WAIVER AGREEMENT]

10